Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Applicant’s Remarks
1a. Applicant’s arguments and remarks, filed on 12/16/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.
Applicant’s terminal disclaimer dated 12/16/2021 is approved, and the non-statutory rejections are withdrawn.


Allowable Subject Matter
Claims 1-19 are allowed.

Reason for Allowance
The present invention is directed to Methods and systems for wirelessly transmitting data between Wi-Fi stations without requiring the Wi-Fi stations to be fully wakeup.
Each independent claim identifies the uniquely distinct features, particularly:
inserting at the first Wi-Fi station the generated data in a vendor-specific information element of a Wi-Fi probe request frame;  and 
wirelessly transmitting at the first Wi-Fi station the Wi-Fi probe request frame;  

The closest prior art:
Lyon (US 20130065584 A1, hereinafter Lyon) discloses techniques and tools for transmitting beacon messages using a wireless low power communication protocol (Fig 1-8).
Pandey (US 20130064175 A1, hereinafter Pandey) discloses a system for client discovery in a Wi-Fi network (Fig 1-9).
Eronen (US 20070140159 A1) discloses power-efficient address mapping scheme.
All the prior art disclose conventional methods for wirelessly transmitting data between Wi-Fi stations, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNG LIU/Primary Examiner, Art Unit 2473